Citation Nr: 0915339	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-24 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Brian D. Hill


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a Joint Motion for Partial Remand from January 2009, the 
parties noted a possible unadjudicated claim for service 
connection for a mental disability.  In a statement submitted 
by the Veteran's sister from October 2003, she stated that 
when her brother "got back from the war his personality 
changed abruptly.  He began to drink heavily and get into 
fights at the drop of a hat.  I believe he had a death wish.  
He still wont' talk about what he had to do in the line of 
duty...[Veteran] needs to have a psychological evaluation."

A VA outpatient treatment report, dated December 2003, 
indicated a positive result for major depressive disorder 
after a depression screen was administered to the Veteran.  
In addition, the Veteran himself stated in his notice of 
disagreement from March 2004, "I still have the scars on my 
back, and in my mind, from that [Vietnam] war."

In a lay statement from the Veteran's brother, dated April 
2004, his brother stated that "[Veteran] seems to be 
suffering from mental problems."  A June 2007 statement from 
the Veteran's accredited representative at the time, 
referenced the lay statement from the Veteran's sister 
discussed above and noted that it was an "inferred claim[] 
for [a] mental disorder[] and should be treated by VA as 
such."

In view of the above, the Board finds that the record raises 
an inferred claim for mental disability, which is referred to 
the RO for initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In March 2009, the Veteran's representative submitted new 
evidence to the Board.  The representative explicitly stated 
that "[t]he Veteran does not waive consideration of this 
evidence by the Regional Office.  Please have this claim 
returned to the St. Petersburg Regional Office.  Please do 
not send this file to the AMC as [the Veteran] is represented 
by counsel in this matter."  

38 C.F.R. § 20.1304(c) states in pertinent part:

any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board...must be referred 
to the agency of original jurisdiction 
for review, unless this procedural right 
is waived by the appellant or 
representative, or unless the Board 
determines that the benefit or benefits 
to which the evidence relates may be 
fully allowed on appeal without such 
referral.  Such a waiver must be in 
writing or, if a hearing on appeal is 
conducted, the waiver must be formally 
and clearly entered on the record orally 
at the time of the hearing.  Evidence is 
not pertinent if it does not relate to 
or have a bearing on the appellate issue 
or issues.

Here, the representative states that the evidence submitted 
applies to both the claim for the Veteran's spine disability 
and mental disability and explicitly does not waive RO 
consideration of this evidence.  As such, the Board finds 
that the evidence submitted is pertinent to the issues on 
appeal and the appeal must be remanded to the RO.

Accordingly, the case is REMANDED for the following action:


Readjudicate the claims with consideration 
of the newly submitted pertinent evidence 
and with application of all appropriate 
laws, regulations, and case law.  If the 
decision, with respect to the claim, 
remains adverse to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




